Name: Council Directive 2009/157/EC of 30 November 2009 on pure-bred breeding animals of the bovine species (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural activity;  trade policy;  information technology and data processing
 Date Published: 2009-12-10

 10.12.2009 EN Official Journal of the European Union L 323/1 COUNCIL DIRECTIVE 2009/157/EC of 30 November 2009 on pure-bred breeding animals of the bovine species (codified version) (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) Cattle production occupies a very important place in Community agriculture, and satisfactory results depend to a large extent on the use of pure-bred breeding animals. (3) Disparities between Member States as regards breeds and standards hinder intra-Community trade. If these disparities are to be removed, thereby increasing agricultural productivity in this sector, intra-Community trade in all pure-bred breeding animals should be liberalised. (4) It should be possible for the Member States to insist on pedigree certificates drawn up in accordance with a Community procedure being presented. (5) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5). (6) This Directive is without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives set out in Annex I, Part B, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, the following definitions shall apply: (a) pure-bred breeding animal of the bovine species means any bovine animal, including buffalo, the parents and grandparents of which are entered or registered in a herd-book of the same breed, and which is itself either entered or registered and eligible for entry in such a herd-book; (b) herd-book means any book, register, file or data medium: (i) which is maintained by a breeders' organisation or association officially recognised by a Member State in which the breeders' organisation or association was constituted, or by an official department of the Member State concerned; and (ii) in which pure-bred breeding animals of a given breed of the bovine species are entered or registered with mention of their ancestors. Article 2 The Member States shall ensure that the following shall not be prohibited, restricted or impeded on zootechnical grounds: (a) intra-Community trade in pure-bred breeding animals of the bovine species; (b) intra-Community trade in the semen, ova and embryos of pure-bred breeding animals of the bovine species; (c) the establishment of herd-books, provided that they comply with the requirements laid down pursuant to Article 6; (d) the recognition of organisations or associations which maintain herd-books, in accordance with Article 6; and (e) subject to Council Directive 87/328/EEC of 18 June 1987 on the acceptance for breeding purposes of pure-bred breeding animals of the bovine species (6), intra-Community trade in bulls used for artificial insemination. Article 3 Breeders' organisations or associations officially recognised by a Member State may not oppose the entry in their herd-books of pure-bred breeding animals of the bovine species from other Member States provided that they satisfy the requirements laid down in accordance with Article 6. Article 4 1. Member States shall draw up and keep up-to-date a list of bodies as referred to in Article 1(b) (i) which are officially recognised for the purpose of maintaining or establishing herd-books, and make it available to the other Member States and to the public. 2. Detailed rules for the uniform application of paragraph 1 may be adopted in accordance with the procedure referred to in Article 7(2). Article 5 Member States may require that pure-bred breeding animals of the bovine species and the semen or ova and embryos from such animals shall be accompanied, in intra-Community trade, by a pedigree certificate which complies with a specimen drawn up in accordance with the procedure referred to in Article 7(2), particularly with regard to zootechnical performance. Article 6 The following shall be determined in accordance with the procedure referred to in Article 7(2): (a) performance monitoring methods and methods for assessing cattle's genetic value; (b) the criteria governing the recognition of breeders' organisations and associations; (c) the criteria governing the establishment of herd-books; (d) the criteria governing entry in herd-books; (e) the particulars to be shown on the pedigree certificate. Article 7 1. The Commission shall be assisted by the Standing Committee on Zootechnics established by Council Decision 77/505/EEC of 25 July 1977 setting up a Standing Committee on Zootechnics (7). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 8 Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 9 Directive 77/504/EEC, as amended by the acts listed in Annex I, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives set out in Annex I, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex II. Article 10 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. It shall apply from 2 January 2010. Article 11 This Directive is addressed to the Member States. Done at Brussels, 30 November 2009. For the Council The President S. O. LITTORIN (1) Opinion of 20 October 2009 (not yet published in the Official Journal). (2) Opinion of 15 July 2009 (not yet published in the Official Journal). (3) OJ L 206, 12.8.1977, p. 8. (4) See Annex I, Part A. (5) OJ L 184, 17.7.1999, p. 23. (6) OJ L 167, 26.6.1987, p. 54. (7) OJ L 206, 12.8.1977, p. 11. ANNEX I Part A Repealed Directive with list of its successive amendments (referred to in Article 9) Council Directive 77/504/EEC (OJ L 206, 12.8.1977, p. 8) Council Directive 79/268/EEC (OJ L 62, 13.3.1979, p. 5) 1979 Act of Accession, Annex I, Point II.A.65 and Point II.E.6 (OJ L 291, 19.11.1979, p. 64 and p. 85) Council Directive 85/586/EEC (OJ L 372, 31.12.1985, p. 44) only Article 4 Council Regulation (EEC) No 3768/85 (OJ L 362, 31.12.1985, p. 8) only Annex, point 46 Council Directive 91/174/EEC (OJ L 85, 5.4.1991, p. 37) only Article 3 Council Directive 94/28/EC (OJ L 178, 12.7.1994, p. 66) only Article 11 1994 Act of Accession, Annex I, Point V.F.I.A.60 (OJ C 241, 29.8.1994, p. 155) Council Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36) only Annex III, point 23 Council Directive 2008/73/EC (OJ L 219, 14.8.2008, p. 40) only Article 2 Part B List of time-limits for transposition into national law (referred to in Article 9) Directive Time-limit for transposition 77/504/EEC 1 January 1979, with the exception of Article 7. Relating to Article 7, as regards each of the points which it covers, on the same dates as those on which the Member States comply with the provisions applicable in intra-Community trade, and in particular the decisions that are successively adopted pursuant to Article 6. 85/586/EEC 1 January 1986 91/174/EEC 31 December 1991 94/28/EC 1 July 1995 2008/73/EC 1 January 2010 ANNEX II Correlation Table Directive 77/504/EEC This Directive Article 1(a) Article 1(a) Article 1(b), first and second indents Article 1(b)(i) and (ii) Article 2, first paragraph, first to fifth indents Article 2(a) to (e) Article 2, second paragraph  Article 3  Article 4 Article 3 Article 4a Article 4 Article 5 Article 5 Article 6(1), first to fifth indents Article 6(a) to (e) Article 6(2)  Article 8(1) and (2) Article 7(1) and (2) Article 8(3)   Article 8 Article 9   Article 9  Article 10 Article 10 Article 11  Annex I  Annex II